DETAILED ACTION
	This action is in response to the initial filing filed on July 15, 2021.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The term, “the performance” lacks antecedent basis in line 14 and 11, respectively.  Appropriate correction is required.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gromada et al. US Publication 20180225683 A1 in view of Perez et al. US Publication 20150363785 A1 further in view of Chu et al. US Publication 20190122295 A1.
Claims 1 and 11:
	As per claims 1 and 11, Gromada teaches the system and method comprising:
a memory to store instructions (paragraph 0077 “The system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general purpose computer, for example. As used herein, the term “processing machine” is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software.”);
 


and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to (paragraph 0077 “The system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general purpose computer, for example. As used herein, the term “processing machine” is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software.”):

apply a model to the biometric data and transaction data associated with a transaction to determine an emotional state of the user, the emotional state of the user comprising one of a positive emotional state or a negative emotional state, and the model trained on historical biometric data and historical transaction data associated with previous transactions and biometric characteristics of a plurality of users (paragraphs 0048-0049 and 0052-0053 “In one embodiment, machine learning may be used to highlight an expected response based on past transaction tagging, the individual's financial situation, etc. For example, if the individual has tagged coffee purchases as “happy/want” in the past, the happy icon and the want icon may be highlighted for the user. The individual may still tag the transaction as normal, but may also be presented with a confirm icon (not shown) to rapidly confirm the pre-selection.” and “In one embodiment, machine learning may be used to automatically tag transactions based on past transactions.”);

Gromada does not teach receive, from a transaction card, biometric data comprising one or more biometric characteristics of a user detected by one or more biometric devices of the transaction card.  However, Perez teaches Systems and Methods for Consumer Authentication Using Behavioral Biometrics and further teaches, “Further, an authentication step may be performed prior to or during authorization of the transaction. During the transaction, the person presenting the payment card as a part of the transaction (i.e., the suspect individual) is investigated as to whether she is a person approved to use the payment card (i.e., the cardholder 22). In embodiments described herein, behavioral biometric sample data of the suspect individual is collected and compared to a pre-determined reference sample or profile. In some embodiments, authentication may be performed prior to or contemporaneous with the authorization steps described above, and may affect the outcome of the transaction (e.g., the transaction may be denied based at least in part on unsatisfactory authentication).” (paragraph 0033); “FIG. 2 is a simplified block diagram of an example computing system 100 for authenticating suspect individuals during payment card transactions using behavioral biometrics. System 100 includes a plurality of computer devices connected in communication in accordance with the present disclosure. In the example embodiment, system 100 may be used to collect and/or analyze biometric data from one or more consumers prior to and during payment card transactions. More specifically, in the example embodiment, system 100 includes a server system 112 in communication with a point-of-sale (POS) terminal 118 at a merchant location, such as merchant 24 (shown in FIG. 1), and/or other client systems 114 associated with merchants, merchant banks, payment networks, issuer banks, and/or cardholders.”(paragraph 0034) and “As used herein, the terms “transaction card,” “financial transaction card,” and “payment card” refer to any suitable transaction card, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a prepaid card, a gift card, and/or any other device that may hold payment account information, such as mobile phones, Smartphones, personal digital assistants (PDAs), key fobs, and/or computers. Each type of transactions card can be used as a method of payment for performing a transaction...” (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include receive, from a transaction card, biometric data comprising one or more biometric characteristics of a user detected by one or more biometric devices of the transaction card as taught by Perez in order to receive data associated with the user while performing a transaction.     

Gromada and Chu do not teach determine an action associated for the transaction based on the emotional state of the user during the performance of the transaction, wherein the action comprises at least one of an enablement operation to cause performance of the transaction, a confirmation operation to request the user to confirm the transaction, and an incentive operation to provide an incentive to the user for the transaction.  However, Chu teaches a Method and System for Emotional Intelligence via Virtual Reality and further teaches, “The processing server 102 may compare the current biometric characteristics of the user 104 with the baseline biometric characteristics included in their account profile to determine a level of impulsiveness based thereon. Determining whether a transaction is an impulse buy can involve measuring one biometric characteristic (e.g., iris dilation) or a combination of two or more (e.g., iris dilation and increased heart rate), and can be relatively simple or relatively complex depending on the number of different sensors and degree of certainty to be achieved. It can be by research on a panel of people for statistical analysis, or could be for the individual, via a series of tests using various sensors and different stimuli while having the subjects report their feelings or by monitoring their reactions (e.g., test subjects being monitored while shopping and reporting whether the purchased items were objectively or subjectively believed to be wise choices, etc.). The above-cited documents provide further details of the interpretation of biometrics as a determination of a variety of emotional responses. Impulsiveness may be measured and reported using any suitable metric, such as a numerical scale (e.g., 0 to 100). The processing server 102 may then identify a recommendation to proceed with the payment transaction or not to proceed with the payment transaction based on at least the level of impulsiveness. In some instances, a threshold for determining whether or not a proposed payment transaction should proceed may set by the user 104 as part of the registration process. In some such instances, each budgetary restriction may have its own threshold associated therewith. In some cases, the threshold may be different if the budgeted amount for applicable budgetary restrictions is exceeded or not exceeded by the proposed payment transaction. For instance, more impulsiveness may be acceptable if a budgeted amount is not being exceeded.” (paragraph 0030), “The processing server 102 may then electronically transmit the recommendation in response to the request, which may be transmitted to the computing device 112 using any suitable communication network and method. The computing device 112 may display the recommendation to the user 104, who may then decide to proceed or not proceed with the payment transaction based thereon. In some instances, if the processing server 102 recommends that the transaction not proceed, the processing server 102 may identify one or more alternative transactions. For instance, the processing server 102 may identify an alternative purchase of a lower transaction amount, where the impulsiveness may be at an acceptable level. For example, the user 104 may be eyeing (e.g., as detected via augmented reality) a designer dress in a very impulsive purchase that would greatly exceed their set budget restriction. The processing server 102 may recommend not proceeding with the payment transaction, and may suggest an alternative dress that is more reasonably priced. The computing device 112 may present the alternative to the user 104, which may assist the user in walking away from their impulsive purchase.” (paragraph 0031) and “When the user 104 decides to proceed with a payment transaction, the user 104 may carry out the payment transaction with the merchant system 108 using traditional systems and methods. As part of the processing of the payment transaction, the merchant system 108 may submit (e.g., directly or via one or more intermediate entities, such as an acquiring institution and/or gateway processor) transaction data for the payment transaction to a payment network 110. The payment network 110 may process the payment transaction using traditional methods and systems, which may include seeking approval by the issuing institution 106 that issued the transaction account being used by the user 104 to fund the payment transaction.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include determine an action associated for the transaction based on the emotional state of the user during the performance of the transaction, wherein the action comprises at least one of an enablement operation to cause performance of the transaction, a confirmation operation to request the user to confirm the transaction, and an incentive operation to provide an incentive to the user for the transaction as taught by Chu in order to identify how to respond to the user based on their emotional response.    

Gromada and Chu do not teach and cause one of performance of the action, communication of the confirmation operation, or performance of the incentive operation, or a combination thereof.  However, Chu teaches a Method and System for Emotional Intelligence via Virtual Reality and further teaches, “The processing server 102 may compare the current biometric characteristics of the user 104 with the baseline biometric characteristics included in their account profile to determine a level of impulsiveness based thereon. Determining whether a transaction is an impulse buy can involve measuring one biometric characteristic (e.g., iris dilation) or a combination of two or more (e.g., iris dilation and increased heart rate), and can be relatively simple or relatively complex depending on the number of different sensors and degree of certainty to be achieved. It can be by research on a panel of people for statistical analysis, or could be for the individual, via a series of tests using various sensors and different stimuli while having the subjects report their feelings or by monitoring their reactions (e.g., test subjects being monitored while shopping and reporting whether the purchased items were objectively or subjectively believed to be wise choices, etc.). The above-cited documents provide further details of the interpretation of biometrics as a determination of a variety of emotional responses. Impulsiveness may be measured and reported using any suitable metric, such as a numerical scale (e.g., 0 to 100). The processing server 102 may then identify a recommendation to proceed with the payment transaction or not to proceed with the payment transaction based on at least the level of impulsiveness. In some instances, a threshold for determining whether or not a proposed payment transaction should proceed may set by the user 104 as part of the registration process. In some such instances, each budgetary restriction may have its own threshold associated therewith. In some cases, the threshold may be different if the budgeted amount for applicable budgetary restrictions is exceeded or not exceeded by the proposed payment transaction. For instance, more impulsiveness may be acceptable if a budgeted amount is not being exceeded.” (paragraph 0030), “The processing server 102 may then electronically transmit the recommendation in response to the request, which may be transmitted to the computing device 112 using any suitable communication network and method. The computing device 112 may display the recommendation to the user 104, who may then decide to proceed or not proceed with the payment transaction based thereon. In some instances, if the processing server 102 recommends that the transaction not proceed, the processing server 102 may identify one or more alternative transactions. For instance, the processing server 102 may identify an alternative purchase of a lower transaction amount, where the impulsiveness may be at an acceptable level. For example, the user 104 may be eyeing (e.g., as detected via augmented reality) a designer dress in a very impulsive purchase that would greatly exceed their set budget restriction. The processing server 102 may recommend not proceeding with the payment transaction, and may suggest an alternative dress that is more reasonably priced. The computing device 112 may present the alternative to the user 104, which may assist the user in walking away from their impulsive purchase.” (paragraph 0031) and “When the user 104 decides to proceed with a payment transaction, the user 104 may carry out the payment transaction with the merchant system 108 using traditional systems and methods. As part of the processing of the payment transaction, the merchant system 108 may submit (e.g., directly or via one or more intermediate entities, such as an acquiring institution and/or gateway processor) transaction data for the payment transaction to a payment network 110. The payment network 110 may process the payment transaction using traditional methods and systems, which may include seeking approval by the issuing institution 106 that issued the transaction account being used by the user 104 to fund the payment transaction.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include cause one of performance of the action, communication of the confirmation operation, or performance of the incentive operation, or a combination thereof as taught by Chu in order to determine and execute a course of action or plan based on the user’s emotional state. 

Claims 2 and 12:
	As per claims 2 and 12, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above and Gromada further teaches wherein the historical transaction data is collected by one or more transaction cards, mobile devices, or combination thereof (paragraphs 0052-0053).

Claims 3 and 13:
	As per claims 3 and 13, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above and Gromada further teaches wherein the biometric data comprises digital image data, digital audio data, digital heart rate data, or digital conductivity measurement data (paragraphs 0048-0049).



Claims 4 and 14:
	As per claims 4 and 14, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above and Perez further teaches wherein the biometric data corresponds with the performance of the transaction, and the biometric data includes a sample of data collected by the transaction card prior to the performance of the transaction (paragraphs 0033-0034).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include wherein the biometric data corresponds with the performance of the transaction, and the biometric data includes a sample of data collected by the transaction card prior to the performance of the transaction as taught by Perez in order to analyze biometric data associated with the transaction.   

Claim 5: 
	As per claim 5, Gromada, Perez, and Chu teach the system of claim 1 as described above and Perez further teaches the processing circuitry to receive the biometric data from the transaction card via a mobile device (paragraph 0058).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include the processing circuitry to receive the biometric data from the transaction card via a mobile device as taught by Perez in order to capture data from a plurality of different devices for analysis.  







Claim 15: 
	As per claim 15, Gromada, Perez, and Chu teach the method of claim  11 as described above and Perez further teaches comprising receiving the biometric data from the transaction card via a mobile device or a point-of-sale terminal (paragraph 0058).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include comprising receiving the biometric data from the transaction card via a mobile device or a point-of-sale terminal as taught by Perez in order to capture data from a plurality of different devices for analysis.

Claim 6:
	As per claim 6, Gromada, Perez, and Chu teach the system of claim 1 as described above and Gromada further teaches the processing circuitry to receive the transaction data from a mobile device, the transaction data comprising price data, product/service data, time data, location data, or a combination thereof (paragraphs 0014 and 0050).

Claim 16:
	As per claim 16, Gromada, Perez, and Chu teach the method of claim 11 as described above and Gromada further teaches comprising receiving the transaction data from a mobile device or point-of-sale terminal, the transaction data comprising price data, product/service data, time data, location data, or a combination thereof (paragraphs 0014 and 0050).





Claims 7 and 17: 
	As per claims 7 and 17, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above and Chu further teaches, the processing circuitry to send a message to at least one of a computing device, a mobile device, a server associated with a website associated with the transaction, a point-of-sale terminal, or combination thereof to cause the performance of the action (paragraphs 0030-0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include the processing circuitry to send a message to at least one of a computing device, a mobile device, a server associated with a website associated with the transaction, a point-of-sale terminal, or combination thereof to cause the performance of the action as taught by Chu in order to convey or relay information to the user regarding the transaction.  

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gromada, Perez, and Chu as applied to claims 1 and 11 above, and further in view of Milevski et al. US Publication 20180012228 A1.
Claims 8 and 18: 
	As per claims 8 and 18, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above but do not teach the processing circuitry to send a confirmation message to a mobile device to perform the confirmation operation, the confirmation message to prompt the user to confirm the transaction.  However, Milevski teaches Wearable Earpiece Multifactorial Biometric Analysis System and Method and further teaches, “The wireless earpieces 102 may play, communicate, or utilize any number of alerts or communications to indicate that the status of a transaction. For example, one or more alerts may indicate when a transaction is pending, in process, authorized, and/or rejected with specific tones, verbal acknowledgements, tactile feedback, or other forms of communicated messages. For example, an alert may be played during each stage of the transaction. The corresponding alert may also be communicated to the user 106, the wireless device 104, and the transaction device 118.” (paragraph 0038) and “In other embodiments, the wireless earpieces 102 may also vibrate, flash, play a tone or other sound, or give other indications of the transaction status in order to prompt user actions (e.g., providing a biometric reading, gesture, etc.) or implement any number of processes.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include the processing circuitry to send a confirmation message to a mobile device to perform the confirmation operation, the confirmation message to prompt the user to confirm the transaction as taught by Milevski to ensure the user is comfortable with the transaction.  

Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gromada, Perez, and Chu as applied to claims 1 and 11 above, and further in view of Dey et al. US Publication 20170278172 A1.
Claims 9 and 19: 
	As per claims 9 and 19, Gromada, Perez, and Chu teach the system and method of claims 1 and 11 as described above but do not teach the processing circuitry to send a message to a mobile device to perform the incentive operation, the message comprising a product suggestion, a reward, or a coupon.  However, Dey teaches a System, Method, and Computer Program Product Providing Eye Tracking Based Cognitive Filtering and Product Recommendations and further teaches, “An output of the server 10 is at least one product recommendation to the user's browsing device 14, where the product recommendation(s) is based in whole or in part on the data received from the biometric sensor(s) while the user is online viewing images of products and/or while the user is in a store and viewing actual products. The product recommendation(s) can also be based at least in part on data obtained from persons associated in some way to the user (e.g., friends, family) via one or more social network connections. The product recommendation(s) can also be based at least in part on the user activity history, the user object focus history and/or the user purchase history (e.g., data retrievable from the database 12). These product recommendation(s) can be considered to represent and/or populate the above-mentioned secondary shopping cart.” (paragraph 0025) and “This secondary shopping cart of product recommendations can be presented to the user when the user checks out an item or items that the user has added to a conventional, primary shopping cart. This gives the user the opportunity to decide if any of the recommended product or products added to the user's secondary shopping cart are actually determined by the user to be desirable and worth purchasing, thereby enabling the user to include one or more of the recommended products in the primary shopping cart at checkout time.” (paragraph 0036).  Therefore, it would have been obvious to one to ordinary skill in the art at the time of filing to modify Gromada to include the processing circuitry to send a message to a mobile device to perform the incentive operation, the message comprising a product suggestion, a reward, or a coupon as taught by Dey in order to increase sales and highlight products of interest to the customer.   

Claims 10 and 20: 
	As per claims 10 and 20, Gromada, Perez, Chu and Dey teach the system and method of claims 9 and 19 as described above and Dey further teaches wherein the product suggestion, the reward, or the coupon is related to a product or service of the transaction (paragraphs 0025 and 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gromada to include wherein the product suggestion, the reward, or the coupon is related to a product or service of the transaction as taught by Dey in order to incentivize the user to purchase during a transaction.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682